Citation Nr: 0606595	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


FINDING OF FACT

The residuals of the veteran's left ankle sprain during 
service did not cause his current left ankle disorder. 

CONCLUSION OF LAW

Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case is on appeal from an October 2002 rating action of 
the New York, New York, Regional Office (RO).

The veteran served on active duty from May to September 1967 
with periods of active and inactive duty for training.

The veteran contends that the left ankle sprain, cited in his 
service medical records (SMRs) in June 1967, has caused his 
current left ankle disorder.  The veteran made this clear 
during his testimony before the Board in November 2005.

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Id. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, SMRs do note treatment for a sprained ankle in 
June 1967.  However, SMRs also indicate no chronic residual 
disability from this sprain ankle noted within his annual 
examination of July 1968, where the veteran's feet were found 
to be normal.  After this injury, a chronic ankle disorder is 
not indicated.  In fact, in an August 1967 report of medical 
history, the veteran himself denied a history of bone, joint, 
or other deformity.  Foot trouble was also denied by the 
veteran himself.

The Board must find that the SMRs provide evidence, as a 
whole, against this claim.  Simply stated, the SMRs indicate 
a sprained ankle that caused the veteran problems for a 
limited period of time and then completely healed, without 
residual disability.   

The veteran filed this claim in January 2002, decades after 
the injury occurred.  At the hearing held before the 
undersigned in November 2005, the veteran, when asked when he 
recalled the left ankle starting to give him problems, 
testified that it was over the last five years (2000).  This 
would be approximately 33 years after the injury in service 
occurred.    

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  While the Board has no doubt that the 
veteran currently has a left ankle disability and that he 
sprained his ankle in June 1967, the medical evidence, as a 
whole, clearly supports a finding that there is no connection 
between the current disability and the injury in service many 
years ago. 

Post-service medical records, indicating a disorder that 
began decades after service, only provides more evidence 
against this claim. 

With regard to the November 2005 statement of "D.D.", DPM, 
this health care provider does not support the finding that 
the current ankle disorder is related to service.  The doctor 
only reports what the veteran told him.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Other medical records only indicate a left ankle disorder 
many, many, years after service and does not provide a basis 
to grant this claim. 

With regard to the veteran's own opinion, the Board must find 
that he does not have the medical expertise to associate his 
current disability to an injury so many years ago.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Based on SMRs and post-service medical records that provide 
evidence against this claim, the Board must find, overall, 
the evidence to be against this claim.  
 
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter sent from the VA to veteran in 
November 2003, as well as information provided in the 
statement of the case (SOC) and the supplemental SOC, the RO 
advised the veteran of the evidence needed to substantiate 
the claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board has received a letter from the veteran dated in 
February 2006 that notes treatment for the ankle in 2004 and 
2005.  The veteran also noted that he can not recall the 
names of some doctors who have treated his ankle disorder in 
the past. 

With regard to treatment of the disorder in 2004 and 2005, 
such treatment would not provide a basis to find that this 
ankle disorder is related to a slight injury in service more 
than 30 years ago.  The Board finds no basis to remand this 
case to the RO to obtain recent treatment records that would 
not provide a basis to grant this claim.     

The Board observes that the RO issued a VCAA notice letter 
after the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claim, the content of the notice finally provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

The VCAA letter does not specifically ask the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. Id. at 120-21.  However, as discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by  § 5103(a).  Therefore, any failure to 
make the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor the representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
have chronic residuals from the left ankle sprain during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and relevant post-service 
records.  The veteran noted at hearing that there many be 
some recent treatment of his left ankle disability, but that 
none of these records would indicate an association between 
the current disability and service many years ago.  Thus, as 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


